Citation Nr: 1614830	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-47 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for renal problems, to include as secondary to diabetes mellitus type II.  

2.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus type II.  

3.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus type II.  

4.  Entitlement to service connection for left lower extremity peripheral vascular disease, to include as secondary to diabetes mellitus type II.  

5.  Entitlement to service connection for right lower extremity peripheral vascular disease, to include as secondary to diabetes mellitus type II.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1986.  

These matters come to the Board of Veterans' Appeals (Board) from August 2009 and February 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran requested a hearing before the Board at a local RO; however, he failed to appear at the scheduled hearing in September 2011.  As such, his hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

The Board previously remanded these matters in July 2014 for additional development.  As discussed below, the Board finds there has not been substantial compliance with its July 2014 remand directives concerning the Veteran's service connection claims on appeal, such that an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

Additionally, as noted in the July 2014 Board remand, the issue of entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus type II, has been raised by the record in a November 2011 claim, but the issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of entitlement to service connection for renal problems, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy,  left lower extremity peripheral vascular disease, and right lower extremity peripheral vascular disease, to include each as secondary to diabetes mellitus type II, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The issue of entitlement to a TDIU rating was first raised by the Board in July 2014, at which time the Veteran's claims on appeal were limited to issues of entitlement to service connection; moreover, there was no current appeal regarding the disability rating assigned to his service-connected ischemic heart disease.  


CONCLUSION OF LAW

A claim of entitlement to a TDIU rating has not been properly raised by the Veteran or the record in the context of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The July 2014 Board remand relied upon the holding in Rice to find that a TDIU claim was raised by the record, specifically a February 2007 private physicians statement which noted that the Veteran's disabilities were permanent and total and a May 2007 VA treatment note which indicated that the Veteran retired in 2007 as a result of his service connected ischemic heart disease.  

Significantly, at the time of the July 2014 Board remand, the issues on appeal before the Board were limited to the various service connection claims listed herein, all of which are conditions claimed as secondary to the Veteran's service-connected diabetes mellitus.  There was no appeal regarding an initial rating or increased rating with respect to the Veteran's service-connected ischemic heart disease before the Board at that time.  

Accordingly, to the extent that the Board previously included the issue of entitlement to a TDIU rating as one of the issues before it on appeal, the Board now finds that the TDIU claim was improperly raised; therefore, it must be dismissed.  

The Board does not wish to suggest that the Veteran cannot file a formal claim of entitlement to a TDIU, as service connection is in effect for another disability; indeed, should he choose to do so, he is invited to file the appropriate claim with the agency of original jurisdiction (AOJ).  In any event, the Board notes that the Veteran's service-connected ischemic heart disease is rated as 100 percent disabling from February 4, 2008; as such, any claim of entitlement to a TDIU rating based upon his ischemic heart disease from February 4, 2008 would be rendered moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  As noted, it was the heart disability upon which the Board raised the issue of TDIU.



ORDER

The issue of entitlement to a TDIU rating is dismissed.  


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary regarding the Veteran's service connection claims on appeal.  Specifically, these matters must again be remanded due to noncompliance with prior remand directives articulated by the Board in July 2014.  See Stegall, 11 Vet. App. at 271.  

As noted above, the Board previously remanded these matters in July 2014, specifically to request information from the Veteran regarding relevant treatment and to obtain identified treatment records, to issue a statement of the case (SOC) regarding his claim of entitlement to service connection for renal problems, to obtain an addendum VA medical opinion as to whether the Veteran's bilateral peripheral neuropathy or bilateral peripheral vascular disease of the lower extremities are aggravated by his diabetes mellitus type II.  

Thereafter, in August 2014, VA requested that the Veteran provide relevant treatment information for his claimed disabilities and that he authorize VA to obtain private treatment records by completing VA Form 21-4142 for each respective provider.  The Veteran did not thereafter respond to VA's request.  However, as the Veteran's claims on appeal are again remanded herein, the Board finds that an additional attempt should be made to obtain any outstanding relevant treatment information.  The Veteran is reminded that the duty to assist is not a one-way street; if a claimant wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Additionally, it does not appear from the evidence of record that an SOC was ever issued concerning the Veteran's claim of entitlement to service connection for renal problems.  The issue was included within the March 2015 supplemental statement of the case (SSOC); however, pursuant to 38 C.F.R. § 19.31(a) (2015), an SSOC may not be used to announce a decision on an issue not previously addressed in a SOC.  See also Mayfield v. Nicholson, 499 F.3d 1317, 1324 (Fed. Cir. 2007) (emphasizing an SSOC is appropriate for readjudication purposes and finding that 38 C.F.R. § 19.31(a) confirms an SSOC may not announce decisions on issues not previously addressed in a preceding SOC).  Therefore, the matter must be remanded once again for issuance of an SOC.  See Stegall, supra.  

Finally, it appears that VA determined it was also not required to obtain the requested addendum opinion and examination as a result of the Veteran's failure to respond to the August 2014 notice letter.  However, the Board finds no indication in its July 2014 remand directives that the requested development was in any way dependent upon the outcome of the Veteran's response to the requested development regarding treatment records.  Moreover, although an April 2015 Agent Orange Peripheral Neuropathy Review Checklist is of record, it does not appear to sufficiently address the Board's remand directives.  VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  In light of the above, the Board finds that an additional remand is necessary obtain the previously requested addendum VA medical opinion regarding the Veteran's claimed bilateral peripheral neuropathy and bilateral peripheral vascular disease of the lower extremities.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Again request that the Veteran provide the names, addresses, and approximate dates of treatment from all medical care providers, VA and non-VA, who have treated him for the claimed disabilities on appeal.  After obtaining authorization as required, request all such records, including all available VA treatment records, and associate them with the claims file.  All attempts to procure the identified records should be clearly documented in the claims file.  If such records cannot be obtained, a notation to that effect should be inserted within the claims file, and the Veteran must be notified in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  Issue an SOC addressing the Veteran's claim of entitlement to service connection for renal problems, including citation to all relevant law and regulation pertinent to the claim.  The Veteran must be advised of the time limit for filing a substantive appeal. 38 C.F.R. § 20.302(b) (2015).  If, and only if, the appeal is timely perfected, return the issue to the Board for further appellate consideration, if otherwise in order.  

3.  Return the claims file to the December 2011 VA examiner for an addendum opinion as to whether the Veteran's bilateral peripheral neuropathy or bilateral peripheral vascular disease of the lower extremities are aggravated by his service-connected type II diabetes mellitus.  If the December 2011 VA examiner is unavailable, another similarly qualified medical professional may be substituted.  

The VA examiner should furnish an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral peripheral neuropathy or bilateral peripheral vascular disease of the lower extremities are aggravated by his service-connected diabetes mellitus type II.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral peripheral neuropathy or bilateral peripheral vascular disease of the lower extremities have been aggravated by his service-connected diabetes mellitus type II, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's bilateral peripheral neuropathy or bilateral peripheral vascular disease of the lower extremities prior to any such aggravation.  

The VA examiner should fully describe the objective findings that support his or her conclusions.  The claims folder should be made available to the examiner in conjunction with the opinion request, and the examiner must indicate on the report that such a review was undertaken.  The rationale for all opinions expressed should be set forth.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

4.  Following the above development, review the requested opinions to ensure their adequacy and compliance with the above remand directives.  If any opinion rendered is inadequate, take any corrective action deemed necessary.  

5.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with an SSOC and an adequate opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


